Citation Nr: 1134955	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for maxilla bone loss.

2.  Entitlement to an initial compensable evaluation for anxiety disorder not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1966 to March 1970, and from February 22 to May 10, 1991.  His service records reflect that he served in combat in the Republic of Vietnam and that his military decorations include the Combat Action Ribbon, the Purple Heart Medal with bronze star (in lieu of second award) for wounds received in combat, the Bronze Star Medal with "V" device for valor with gold star (in lieu of second award), the Vietnam Service Medal with Fleet Marine Force combat insignia, and the Presidential Unit Citation.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008 and December 2010 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which respectively granted the Veteran service connection for maxilla bone loss and anxiety disorder NOS, assigning initial noncompensable evaluations to each disability.  

The sole issue presently perfected for appeal and properly before the Board for appellate review is entitlement to a compensable initial evaluation for maxilla bone loss.  The Board notes that this matter is based on an appeal of the rating decision granting service connection for maxilla bone loss effective from February 28, 2007, the date on which the Veteran filed his claim for service connection for this specific disability.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected maxilla disability for separate periods of time, from February 28, 2007, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran and his representative appeared at the RO to present oral testimony and evidence in support of the appeal before the undersigned in April 2011.  A transcript of this hearing has been associated with the Veteran's claims file for review and consideration by the Board.

For the reasons that will be further discussed below in the REMAND portion of this decision, the issue of entitlement to an initial noncompensable evaluation for anxiety disorder NOS is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified if any further action is required on their part.


FINDINGS OF FACT

The Veteran's service-connected maxilla bone loss is manifested by bone loss of less than 25 percent as a result of traumatic injury, which does not impose limitation of masticatory function or speech impairment, or require replacement of the missing bone tissue with a prosthesis.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for maxilla bone loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9915, 9916 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and the duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Furthermore, a claimant must be provided with notice of how VA assigns a rating and effective date for an award of VA compensation.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present case, following receipt of the Veteran's claim in February 2007, such compliant notice was duly issued in correspondence dated in May 2007 and July 2008, prior to the date of the rating decision being appealed.  

In any case, the Board notes at this juncture that this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for maxilla bone loss.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records detailing the in-service injury that resulted in the present maxilla bone loss and VA medical records for the appellate period in question (i.e., February 28, 2007 to the present) that are pertinent to this disability.  Furthermore, the Veteran was afforded VA examinations of his teeth, mouth, palate, and maxilla in July 2007, August 2006, and September 2007.  In this regard, the Board notes that the Veteran's claims file and relevant clinical history were reviewed by the examiners who performed these examinations, and that their findings and opinions were supported by their clinical observations.  The VA medical examinations are thus deemed adequate for VA rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He was also provided with an opportunity to present oral testimony before the Board in support of his claim at an April 2011 hearing.  Lastly, neither he nor his representative have indicated that there is any additional outstanding evidence that is pertinent to the issue on appeal that must be obtained and associated with the record before final appellate adjudication, nor have they contended that there has been any prejudice to the Veteran due to any notice defects with respect to 38 U.S.C.A. § 5103(a) (West 2002) or 38 C.F.R. § 3.159(b) (2010).  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, it will proceed with the adjudication of the issue on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial compensable evaluation for maxilla bone loss.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

Given the facts of the present case, as will be further discussed below, the applicable rating schedule for bone loss of half or less of the maxilla is contained in 38 C.F.R. § 4.150, Diagnostic Code 9915, which provides for a noncompensable evaluation when bone loss is less than 25 percent and is replaceable by a prosthesis.  Assignment of a 20 percent rating is warranted for maxilla bone loss of less than 25 percent that is not replaceable by a prosthesis.  Alternatively, Diagnostic Code 9916 provides for the assignment of a noncompensable evaluation for slight displacement due to malunion or nonunion of the maxilla.  Assignment of a 10 percent evaluation is warranted when there is moderate displacement due to malunion or nonunion of the maxilla.  Assignment of a 30 percent evaluation is warranted when there is severe displacement due to malunion or nonunion of the maxilla.    
    
As relevant, the Veteran's service medical records show that in June 1968, while serving in combat in the Republic of Vietnam, he sustained a shell fragment wound to his mouth, where the shrapnel struck him in the center-right part of his mouth, resulting in soft tissue injury to his lip, traumatic loss of his #7 tooth, and traumatic fracture and loss of the crowns of his #26 and #27 teeth.  Treatment involved root canal and crown replacement of teeth #s 26 and 27, and the replacement of tooth #7 with permanent bridgework.  The Veteran is presently service-connected for a scar of his right lower lip and for traumatic dental injury to teeth #s 7, 26, and 27.  He is also service-connected for bone loss of his maxilla that was linked to the traumatic in-service shrapnel injury.

Pertinent VA medical records dated July 2007, August 2007, September 2007, and August 2007, objectively demonstrate that the Veteran had less than 25 percent bone loss of his maxilla.  The records do not show that a prosthetic insert was present or required to treat this condition, and also show no objective impairment of the Veteran's mastication function, speech, or ability to open his mouth.  There was also no pain, swelling, maxillary malunion or nonunion, hard palate bone loss, osteonecrosis or osteomyelitis, or tooth loss due to loss of substance of the maxilla.  (In this regard, the tooth loss and damage was directly the result of an impact injury from flying shrapnel during combat service.)  There were also no effects associated with the maxilla bone loss on the Veteran's occupational capacity or his usual daily activities.  The dental examiner noted that the dental bridge for tooth #7 was very old and worn, and that the crowns on teeth #s 26 and 27 were old and failing.  

In his hearing testimony of April 2011, the Veteran presented statements that essentially concurred with the clinical findings discussed above regarding the functional effects of his maxilla bone loss, including that his bone loss was largely asymptomatic, being that it caused him no impediment in his speaking or chewing ability.  His primary concern was keeping the gap caused by the bone loss clean of any food particles that may become trapped in its recesses.  He contends, however, that as he was not provided with a prosthetic to compensate for his bone loss, his maxilla bone loss meets the criteria for a 20 percent evaluation under Diagnostic Code 9915.  He also contends that his dental bridge at tooth  #7 and the crownwork on teeth #s 26 and 27 were, by definition, prosthetic devices and should be considered as such under Diagnostic Code 9915, for purposes of meeting the criteria for a compensable evaluation. 

The Board has considered the evidence pertinent to the claim and finds that there is no clinical basis to support the assignment of a compensable evaluation for the Veteran's service-connected maxilla bone loss.  The bone loss is objectively assessed as being at less than 25 percent of the maxilla.  The loss or damage to teeth #s 7, 26 and 27 are not the result of the bone loss but from traumatic injury.  There is no objective evidence of malunion or nonunion of the maxilla, or impairment of the Veteran's ability to chew or speak, that meets or more closely approximates the criteria for a compensable 10 percent rating due to moderate displacement of the maxilla under Diagnostic Code 9916.  

The need for a prosthesis to compensate for the maxilla bone loss has not been objectively demonstrated.  Although the Veteran's crowns and bridgework are prosthetics for replacement of missing teeth or damaged tooth parts, they are not prosthetics within the meaning of Diagnostic Code 9915 for replacement of missing bone.  The clinical evidence does not show that such a prosthetic is needed at present, much less that the absent bone from his maxilla is somehow irreplaceable even with a prosthetic.  Furthermore, notwithstanding the Veteran's medical training as a Navy corpsman, to the extent that he contends that his maxilla bone loss requires a prosthetic or is otherwise not replaceable by one, the Board notes as a factual matter that his corpsman training gives him competence only in matters regarding emergency field medicine and triage, and not in dentistry.  Therefore, because he is not a trained dental professional, he lacks the competence to provide an opinion that warrants consideration for its probative value in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board concludes that the assignment of a compensable evaluation for the Veteran's service-connected maxilla bone loss is not warranted at anytime from the date of claim on February 28, 2007 to the present time.  Because the evidence in this case is not approximately balanced with respect to the merits of the matter at issue, the benefit-of-the-doubt doctrine does not apply.  The appeal must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board recognizes and is appreciative of the Veteran's heroic service and personal sacrifices in the defense of his nation.  While the Board regrets that we cannot come to a more favorable determination in its adjudication of the Veteran's claim, he is respectfully advised that this denial is not intended in any way to denigrate his honorable service.   


Extraschedular consideration
 
The Board has considered whether an extraschedular evaluation is warranted. 
The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed above, the clinical evidence does not show that the maxilla bone loss imposes a level of impairment not contemplated by the schedular rating criteria.  The clinical evidence does not indicate that this disability imposes any adverse impact on the Veteran's occupational capacity or his usual daily activities.  As such, the Board thus finds no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2010).



ORDER

An initial compensable evaluation for maxilla bone loss is denied.



REMAND

By rating decision of December 2010, the Veteran was granted service connection and a noncompensable initial evaluation for anxiety disorder NOS, effective June 11, 2010.  He subsequently submitted a timely notice of disagreement with respect to the initial noncompensable evaluation assigned for his psychiatric disability, which was received by VA in February 2011.  To date, however, the RO has not issued a statement of the case (SOC) in response to this notice of disagreement.  Accordingly, the Board is required to remand the issue of the propriety of an initial evaluation assigned to the award of service connection for anxiety disorder NOS for issuance of a SOC that addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the Veteran files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2010).  

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

The RO should provide a SOC to the Veteran addressing the issue of the propriety of an initial noncompensable evaluation for an award of service connection for anxiety disorder NOS.

The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected with respect to this issue, should the matter be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


